EXHIBIT 10.3
 
 
EXECUTION VERSION
 
NOTE PURCHASE AGREEMENT
 
THIS NOTE PURCHASE AGREEMENT (the “Agreement”), effective as of December 24,
2007, is by and among INDIA GLOBALIZATION CAPITAL, INC., a Maryland corporation
(the “Company”), and each of the other parties who is a signatory hereto (each a
“Lender” and, collectively “Lenders”).
 
1. The Loan Transaction and Closing.
 
1.1 The Loans.  Subject to the terms and conditions of this Agreement, Lenders
agree to make a loan to the Company in the aggregate principal amount of up to
$7.275 million, to be governed by the terms and conditions of, and repaid in
accordance with the Notes (as hereinafter defined).  The parties hereto agree
and accept that there is no minimum principal amount of Notes required to be
sold hereunder in order to consummate any sale of Notes hereunder.
 
1.2 The Notesand Pledge Agreements.  A promissory note executed on the date
hereof and delivered to each Lender (each, a “Note” and, collectively the
“Notes”) shall evidence the loan made by each Lender to the Company pursuant to
this Agreement in the amount indicated on Schedule 1 (each, a “Loan
Amount”).  In order to secure repayment of the Notes by the Company, the Company
will enter into a Pledge Agreement with the Lenders (the “Pledge Agreement”).
 
1.3 The IGC Shares.
 
(a) Subject to the terms and conditions of this Agreement, the Company shall
also issue, as additional consideration, shares of common stock (the “Common
Stock”) of the Company to each Lender in such amounts as are indicated on
Schedule 2 attached hereto (collectively, such shares of Common Stock are
referred to as, the “IGC Shares”), within 10 business days following the
consummation of a Business Combination (as defined in the Notes) that is
approved by the affirmative vote (the “Yes Vote”) of the holders of a majority
of the shares of the Company’s Common Stock issued in its initial public
offering (the “Public Offering”), provided that the holders of 20% or more of
the shares of Common Stock issued in the Public Offering do not otherwise elect
to exercise their conversion rights, as such rights are further described in the
Company’s final prospectus for its Public Offering filed March 3,
2007.  Regardless of whether the Notes have been timely paid-in-full, the
Lenders shall be entitled to the issuance of the above shares of Common Stock
should the Company enter into a Business Combination within one-year of the
effective date of the Notes.  In addition to the foregoing, Ranga Krishna
(“Krishna”) agrees to restrict the transfer of his IGC Shares in accordance with
the terms and conditions of the Lock-Up Letter (the “Lock-Up Letter”) for the
period of time following the consummation of a Business Combination as is set
forth therein.
 
(b) Between the date hereof and the Maturity Date (as defined in each Note), the
Company shall take all steps necessary to cause its wholly owned subsidiary,
India Globalization Capital, Mauritius, Limited, a Mauritius Company (“IGC-M”),
to abstain from issuing any shares of its capital stock (and any other
securities convertible into such common stock) to any party other than the
Company.  If any such prohibited issuance is made by IGC-M during such period,
in addition to any other rights or remedies available to Lenders under this
Agreement, the Pledge Agreement, or otherwise at law or in equity, each Lender
may at its option and by written notice delivered to the Company within 10 days
after such prohibited issuance, obtain payment in full of all amounts then owed
to such Lender under its respective Note, which payment shall when made by the
Company satisfy in full the Company’s obligations thereunder to such Lender.
 
(c) Each Lender acknowledges that if (i) the Business Combination is not
approved by the holders of a majority of the shares of the Company’s Common
Stock issued in the Public Offering, or (ii) the Business Combination is validly
approved by the shareholders, but the holders of 20% or more of the shares of
Common Stock issued in the Public Offering elect to exercise their conversion
rights, or (iii) the date by which a Business Combination must be consummated in
accordance with the Company’s Amended and Restated Articles of Incorporation
passes without an extension of such date, such Lender shall not be entitled to
receive any IGC Shares under this Agreement.
 
1.4 Registration Rights.  The Company will enter into a Letter Agreement with
Krishna (the “Krishna Letter Agreement”) and with Oliveira (the “Oliveira Letter
Agreement” and, together with the Krishna Letter Agreement, the “Letter
Agreements”), and a Registration Rights Agreement with the remaining Lenders
(the “Registration Rights Agreement”), each on the date hereof, in order to
provide for registration with the Securities and Exchange Commission (“SEC”) of
the resale of the IGC Shares under the Securities Act of 1933, as amended (the
“Securities Act”). 
 
1

--------------------------------------------------------------------------------


 
1.5 Closing.  The purchase and sale of the Notes (the “Closing”) will take place
at the offices of Shulman, Rogers, Gandal, Pordy & Ecker, P.A., 11921 Rockville
Pike, Suite 300, Rockville, Maryland, at such time as the parties shall mutually
agree.  The Company may issue and sell additional promissory notes and shares of
Common Stock from time to time in such amounts and to such persons as the
Company may determine, in one or more closings (each, a “Subsequent Closing”)
after the initial Closing (the “Initial Closing”).  The Initial Closing and each
Subsequent Closing are each referred to herein as a “Closing.”  Any such
issuance and sale shall be upon substantially the same terms and conditions as
those contained herein.  At each Subsequent Closing, (i) each additional Lender
shall execute and deliver a counterpart signature page to this Agreement and the
other agreements described in Section 1.6, as applicable, and such additional
Lender shall become a “Lender” hereunder, and (ii) the Company shall cause
Schedule 1 and Schedule 2 attached hereto and Schedule 1 to the Pledge Agreement
to be amended as appropriate to reflect the loans made by each such additional
Lender, the additional IGC Shares to be issued to such Lender in accordance with
the terms hereof, and the pro-rata share of such Lender in and to the collateral
described in the Pledge Agreement.
 
1.6 Deliveries.  At the Closing:
 
(a) the Company will deliver (i) to each Lender, a Note in the applicable Loan
Amount and the Pledge Agreement; (ii) to each Lender (other than Ranga Krishna
(“Krishna”) and Oliveira Capital, LLC (“Oliveira”)), the Registration Rights
Agreement; (iii) to Krishna, the Krishna Letter Agreement; and (iv) to Oliveira,
the Oliveira Letter Agreement, each of which shall be duly executed by the
Company; and
 
(b) each Lender (i) will pay to the Company, by wire transfer of immediately
available funds, the applicable Loan Amount; (ii) will deliver to the Company
duly executed versions of the applicable Note and the Pledge Agreement; and
 
(c) Krishna and Oliveira will deliver to the Company duly executed versions of
the Krishna Letter Agreement and Oliveira Letter Agreement, respectively; and
Krishna will deliver to the Company a duly executed version of the Lock-Up
Letter.
 
2. Representations, Warranties and Covenants of the Company.  The Company hereby
represents and warrants to each Lender as follows:
 
2.1 Organization, Standing and Power.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Maryland and has all requisite corporate power and authority to carry on its
business as contemplated to be conducted.
 
2.2 Authority and Enforceability.  The Company has all requisite corporate power
and authority to execute and deliver this Agreement, the Notes, the Pledge
Agreement, the Letter Agreements, and the Registration Rights Agreement
(collectively, the “Loan Agreements”) and to perform fully its obligations
hereunder and thereunder.  The execution and delivery of this Agreement and such
other Loan Agreements and the consummation of the transactions contemplated
hereby and thereby have been duly authorized by all necessary corporate action
on the part of the Company.  This Agreement and such other Loan Agreements have
been duly executed and delivered by the Company and, assuming this Agreement and
such other Loan Agreements constitute valid and binding agreements of the other
parties hereto, this Agreement and such other Loan Agreements each constitute a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect relating to creditors’ rights and remedies generally and
subject, as to enforceability, to general principles of equity, regardless of
whether enforceability is considered in a proceeding at law or in equity.
 
2.3 Accuracy of Public Filings; No Adverse Change.  The statements of the
Company contained in the Prospectus on file with the SEC and all other reports
on file with SEC taken as a whole, do not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements contained therein not misleading as of the respective dates of such
filings.  Since the date that the Company filed its last Form 10-Q with the SEC,
there has been no material adverse change in the assets, business, or financial
condition of the Company.
 
2.4 Use of Proceeds.  As disclosed in the Company’s preliminary proxy statement
on Schedule 14A filed with the Securities and Exchange Commission on November
23, 2007 (the “Proxy Statement”), IGC-M has previously executed transaction
documents for the purchase of equity securities of Sricon Infrastructure Private
Limited (“Sricon”) and Techni Bhararti Limited (“TBL”) by the Company, and a
wind-energy farm from Chiranjjeevi Wind Energy Limited.  The Company intends to
use the proceeds of the Notes to capitalize IGC-M, which will in turn fund down
payments on terms acceptable to the Company and to pay for the expenses related
to the offering of the Notes and for working capital.  The Company, in its sole
discretion, may allocate the proceeds of the Notes among Sricon, TBL and the
wind energy farm, or may restructure the transactions to accommodate different
forms of investment, including, but not limited to, the acquisition of or
investment in equity interests or bridge loans.
 
2

--------------------------------------------------------------------------------


 
2.5 No Conflicts.  Neither the execution and delivery of this Agreement nor the
consummation or performance of any of the transactions contemplated hereby will,
directly or indirectly (with or without notice or lapse of time) (i) contravene,
conflict with, or result in a violation of (A) any provision of the Company’s
charter or bylaws, or (B) any resolution adopted by the Company’s board of
directors; or (ii) contravene, conflict with, or result in a violation of, or
give any governmental body the right to challenge any of the transactions
contemplated hereby or to exercise any remedy or obtain any relief under, any
legal requirement or order to which the Company may be subject.
 
3. Representations and Warranties of Lenders.  Each Lender, severally but not
jointly and as to itself only and not as to the other Lender, does hereby
represent and warrant to the Company as follows:
 
3.1 Authorization.  Lender has full power and authority to enter into the Loan
Agreements and the Loan Agreements constitute valid and legally binding
obligations of  Lender, enforceable in accordance with their respective terms.
 
3.2 Purchase Entirely for Own Account.  Lender hereby acknowledges and agrees
that the IGC Shares received in connection with a Yes Vote will be acquired for
investment for its own account, not as a nominee or agent, and not with a view
to the resale or distribution of any part thereof, and Lender has no present
intention of selling, granting any participation in, or otherwise distributing
the same.
 
3.3 Investment Experience.  Lender is an investor in securities of companies in
the development stage and acknowledges that it is able to fend for itself and
bear the economic risk of its investment, including the complete loss thereof,
and has such knowledge and experience in financial or business matters that it
is capable of evaluating the merits and risks of the investment in the IGC
Shares.
 
3.4 Financial Risk.  Lender has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of its
investment and has the ability to bear the economic risks of doing so.  Lender
acknowledges that it has read and understands the Proxy Statement, including the
risk factors contained therein, and that it has had the opportunity to obtain
from representatives of the Company such information about the Company as is
necessary for Lender to evaluate the merits and risks of the loans represented
by each Lender’s Note.
 
3.5 Accredited Investor.  Lender is an “accredited investor” within the meaning
of the 501(a) of Regulation D of the Securities Act.
 
3.6 Restricted Securities.  Lender understands that the IGC Shares are deemed
“restricted securities” under the federal securities laws inasmuch as they are
being acquired from the Company in a transaction not involving a public offering
and that, under such laws and applicable regulations, such securities may be
resold without registration under the Securities Act, only in certain limited
circumstances.  In this connection, Lender is familiar with Rule 144, as
presently in effect, and understands the resale limitations imposed thereby and
by the Securities Act.  Lender understands Rule 144 is not currently available
for the sale of the IGC Shares and may never be so available.
 
3.7 No Conflicts.  Neither the execution and delivery of this Agreement nor the
consummation or performance of any of the transactions contemplated hereby will,
directly or indirectly (with or without notice or lapse of time) contravene,
conflict with, or result in a violation of, or give any governmental body the
right to challenge any of the transactions contemplated hereby or to exercise
any remedy or obtain any relief under, any legal requirement or order to which
Lender may be subject.
 
4. Further Limitations on Disposition.  Without in any way limiting the
representations set forth above, Lender further agrees not to make any
disposition of all or any portion of the Securities unless and until:
 
(a) There is then in effect a Registration Statement under the Securities Act
covering such proposed disposition, and such disposition is made in accordance
with such Registration Statement; or
 
(b) (i) Lender shall have notified the Company of the proposed disposition and
shall have furnished the Company with a detailed statement of the circumstances
surrounding the proposed disposition, and (ii) if requested by the Company,
Lender shall have furnished the Company with an opinion of counsel, reasonably
satisfactory to the Company, that such disposition will not require registration
of such Securities under the Securities Act or registration or qualification
under any applicable state securities laws.
 
3

--------------------------------------------------------------------------------


 
5. Legends.  The certificates evidencing the Securities shall bear one or all of
the following legends:
 
(a) “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF, AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933 AND MAY NOT BE SOLD,  TRANSFERRED OR ASSIGNED UNLESS COVERED BY AN
EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT, THE TRANSFER MEETS THE
REQUIREMENTS OF RULE 144 OR REGULATION S OF THE SECURITIES AND EXCHANGE
COMMISSION, OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER TO THE EFFECT
THAT ANY SUCH TRANSFER IS EXEMPT FROM SUCH REGISTRATION.”
 
(b) Any additional legend required by the laws of the State of Maryland or any
other applicable state.
 
6. Pari Passu with All Notes.  Each Note shall rank equally without preference
or priority of any kind with each of the other Notes issued by the Company to
Lenders hereunder.  All payments on account of principal and interest with
respect to the Notes shall be applied ratably and proportionately on each of the
Notes on the basis of the original principal amount of outstanding indebtedness
represented by such Note.
 
7. Miscellaneous.
 
7.1 Waivers and Amendments.  Any provision of this Agreement may be amended,
waived or modified (either generally or in a particular instance, either
retroactively or prospectively, and either for a specified period of time or
indefinitely), only upon the written consent of each of the parties hereto.
 
7.2 Governing Law; Venue.  This Agreement shall be governed by and construed in
accordance with Maryland law, without regard to the conflict of laws provisions
thereof.  The parties agree that the United States District Court for the
District of Maryland shall have exclusive jurisdiction to enforce the terms of
this Agreement.  The parties consent to venue and jurisdiction and waive all
questions and defenses of personal jurisdiction, improper venue, or forum non
conveniens for the purpose of any action described in this paragraph.
 
7.3 Survival.  The representations, warranties, covenants and agreements made
herein shall survive the Closing of the transactions contemplated hereby.
 
7.4 Successors and Assigns.  Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.
 
7.5 Entire Agreement.  This Agreement (including the exhibits attached hereto)
constitutes the full and entire understanding and agreement between the parties
with regard to the subjects hereof and thereof.
 
7.6 Notices, etc.  All notices and other communications required or permitted
hereunder shall be effective upon receipt, shall be in writing, and may be
delivered in person, by telecopy, electronic mail, overnight delivery service or
United States mail, in which event they may be mailed by first-class, certified
or registered, postage prepaid, addressed at its address set forth on the
signature page hereto, or at such other address as any party hereto may specify
in writing.
 
7.7 Severability of this Agreement.  If any provision of this Agreement shall be
judicially determined to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.
 
7.8 Expenses.  Regardless of whether the Closing is effected, each party shall
pay all costs and expenses that it incurs with respect to the negotiation,
execution, delivery and performance of this Agreement.
 
7.9 Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall be deemed to
constitute one instrument.
 
 
 
[SIGNATURE PAGE FOLLOWS.]
 
4

--------------------------------------------------------------------------------


 
 
 
IN WITNESS WHEREOF, the Company has caused this Note Purchase Agreement to be
duly executed and delivered as of the date and year first written above. 


 
 
COMPANY:
 
INDIA GLOBALIZATION CAPITAL, INC.
 
 
 
By:                                                                            
 
 
Its:                                                                            
 
 
Address:_____________________________
                _____________________________
                _____________________________
 
IN WITNESS WHEREOF, the undersigned Lender has caused this Note Purchase
Agreement to be duly executed and delivered as of the date and year first
written above.
 
 
LENDER:
 
 
 
                                                                                                
By:                                                                            
 
 
 
 Its:                                                                            
 
 
 
 Address:_____________________________
                 _____________________________
                 _____________________________
 
 
 
 
 

5

--------------------------------------------------------------------------------


 
SCHEDULE 1
 
LOAN AMOUNTS
 
 
 
Lender Name
Loan Amount
DR. RANGA KRISHNA (CHAIRMAN OF IGC BOARD)
4,300,000
OLIVEIRA CAPITAL
1,000,000
Total
$5,300,000

 
 
 
 
 
 
 
 
 
 
 
 
6

--------------------------------------------------------------------------------


 
 
 
 
 
SCHEDULE 2
 
IGC SHARES
 
 
 
Lender Name
IGC Share #
DR. RANGA KRISHNA (CHAIRMAN OF IGC BOARD)
         446,226.42
OLIVEIRA CAPITAL
         103,773.58
Total
550,000.00

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
7

--------------------------------------------------------------------------------


 
 